DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a stop member in claim 1, a trigger member in claim 1, a biasing member in claim 4, a supporting member in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Audrey Chen on 3/2/2022.

The application has been amended as follows: 

Claim 1:	An animal tag applicator comprising: first and second jaws for engaging an animal tag therebetween wherein the second jaw is movable relative to the first jaw for mounting said animal tag on an animal; a movable lever coupled to the second jaw, the lever being pivotally movable relative to a handle and the lever comprising a proximal portion for receiving a user's hand to effect pivotal movement of the lever and a distal portion adjacent the second jaw, the lever being arranged such that at least a first movement of the lever into an actuated position results in a resilient bias being applied to the second jaw for movement of the second jaw towards the first jaw; a stop member positioned relative to the second jaw , wherein the lever comprises a recessed portion for receiving at least a portion of the trigger such that in the triggered position, the trigger member abuts the recessed portion of the lever and wherein the stop member is substantially elongate and an end portion of the stop member abuts the second jaw to prevent biased movement of the second jaw towards the first jaw when the lever is in the actuated position.

Claim 2:	The animal tag in accordance with claim 1, wherein the bias is applied to the second jaw for rectilinear movement of the second jaw towards the first jaw.

Claim 3:	The animal tag applicator in accordance with claim 1, further comprising a pivoting arrangement for allowing said pivotal movement of the lever 

Claim 4:	The animal tag applicator in accordance with claim 1, wherein the distal portion of the lever comprises a retaining portion for receiving a biasing member thereon to apply resilient bias to the second jaw for rectilinear movement of the second jaw towards the first jaw.

Claim 5:	The animal tag applicator in accordance with claim 4, wherein the second jaw further comprises a frontal portion with a tag engaging surface and a rear portion structured to be coupled with the biasing member.

Claim 6:	The animal tag applicator in accordance with claim 1, further comprising a sliding arrangement for allowing the second jaw to slide along a supporting member positioned on an upper portion of the handle and for supporting the second jaw 

Claim 7:	The animal tag applicator in accordance with claim 6, wherein the supporting member is configured to engage with a lower portion of the second jaw to allow the second jaw to slide along a length of the supporting member.

The animal tag applicator in accordance with claim 6, wherein a lower portion of the second jaw comprises engagement portions to engage and slide along one or more grooves extending along a length of the supporting member.

Claim 9:	The animal tag applicator in accordance with claim 8, wherein the second jaw further comprises spaced apart web members, said web members comprising respective spaced apart engagement portions defining an opening for receiving a distal part of the lever.

Claim 10:	The animal tag applicator in accordance with claim 9, wherein lower portions of the web members comprise engagement portions for engagement with corresponding grooves extending along the length of the supporting member.

Claim 11:	The animal tag applicator in accordance with claim 1, wherein movement of the trigger member in an inward direction towards the lever in the triggered position effects downward movement of the stop member thereby allowing biased rectilinear movement of the second jaw towards the first jaw when the lever is in the actuated position.

Claim 12 is cancelled.

Claim 13:	The animal tag applicator in accordance with claim 11, wherein a lower portion of the stop member is structured to be seated on a seating portion of the 

Claim 14 is cancelled. 

Reasons for Allowance
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claim 1, no art on record could be found to teach: wherein the stop member is substantially elongate and an end portion of the stop member abuts the second jaw member to prevent biased movement of the second jaw towards the first jaw when the lever is in the actuated position.

The closest prior art found was McDonald (3,941,134).

As to claim 1, McDonald discloses: An animal tag applicator (device of figure 1, structured to be able to serve as an annual tagging device) comprising: first (6) and second (4) jaws for engaging an animal tag therebetween (structure to be able to engage an animal tag therebeween) wherein the second jaw is movable relative to the first jaw for mounting said animal tag on the animal (when 10/8 are squeezed); a movable lever (10) coupled to the second jaw (see figure 1), the lever being pivotally movable (via 12) relative to a handle (8) and the lever comprising a proximal portion wherein the lever comprises a recessed portion (portion that 80 enters) for receiving at least a portion of the trigger such that in the triggered position (see figure 2), the trigger member abuts the recessed portion of the lever (see figure 2).
However the rejection would have been improper because the prior art failed to teach: wherein the stop member is substantially elongate and an end portion of the stop member abuts the second jaw member to prevent biased movement of the second jaw .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771